Citation Nr: 0530501	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
cervical spondylosis with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
31, 1984, to December 27, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for cervical spondylosis and awarded a 10 percent 
disability rating effective from February 8, 1999.  In 
February 2003, the Baltimore, Maryland, RO increased the 
disability rating for cervical spondylosis to 20 percent 
effective from February 8, 1999.   

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in September 2004.

In a February 2005 rating decision the RO granted entitlement 
to service connection for the residuals of a left knee 
injury, in essence, resolving the issue on appeal as to this 
matter.  The RO also established service connection for right 
and left upper extremity radiculopathy.  Separate 10 percent 
disability ratings effective from February 8, 1999, were 
assigned.  The veteran was notified of these determinations 
by correspondence dated in February 2005.  As the veteran has 
expressed no subsequent disagreement from the compensation 
level or effective dates assigned, the Board finds no 
additional matters as to these issues remain for appellate 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's service-connected cervical spondylosis with 
degenerative joint disease prior to September 26, 2003, was 
manifested by no more than moderate limitation of motion, 
including as a result of pain and dysfunction; there was no 
evidence of severe cervical spine limitation of motion.  

3.  The veteran's service-connected cervical spondylosis with 
degenerative joint disease is presently manifested by 
cervical spine forward flexion to 45 degrees, without 
evidence of cervical spine forward flexion of 15 degrees or 
favorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

A rating in excess of 20 percent for cervical spondylosis 
with degenerative joint disease is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5290, 5293 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his service connection claim in 
January 2002, prior to the rating decision granting 
entitlement.  He was provided VCAA notice as to his increased 
rating claim in September 2004.  While the VCAA notice 
letters did not explicitly ask the veteran to provide "any 
evidence in [his] possession that pertains" to his claim, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence.  The notice letter of 
record informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 
C.F.R 3.159(c)(4).  The Board notes that medical opinions 
pertinent to the issue on appeal were obtained in April 1999, 
September 2002, November 2004, and April 2005.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran sustained a cervical 
sprain in an automobile accident in August 1984.  There was a 
full range of motion and very little pain.  The diagnosis was 
cervical sprain.  Subsequent records show continued 
complaints of neck pain.  X-ray examination of the cervical 
spine in October 1984 revealed no evidence of fracture or 
dislocation.  The disc spaces were intact and the surrounding 
soft tissues appeared normal.  

Private medical records dated in January 1985 show physical 
examination of the neck revealed a full range of motion with 
some discomfort and tenderness.  Spurling and Adson's tests 
were negative.  The neurovascular status of the upper 
extremities was completely intact.  A September 1986 report 
noted a diagnosis of chronic cervical strain.  An examination 
of the cervical spine revealed moderate tenderness and muscle 
spasm at the level of C2 to C4.  

In correspondence received by VA on February 8, 1999, the 
veteran requested entitlement to service connection including 
for a neck disorder.  

VA orthopedic examination in April 1999 included a diagnosis 
of cervical spondylosis.  The veteran complained of left-
sided neck pain.  Examination of the spine revealed no 
postural abnormalities or fixed deformity.  There was 
tenderness over the left trapezius muscle.  Cervical spine 
range of motion included forward flexion to 30 degrees, 
extension to 35 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 30 degrees, left rotation to 70 
degrees, and right rotation to 70 degrees.  The veteran 
reported increased pain over the left trapezius on left 
rotation of the cervical spine.  X-rays revealed 
straightening of the cervical spine with small marginal 
osteophytes at C3 and C6 and decreased height of C4.  

On VA brain and spinal cord examination in April 1999 the 
veteran reported that he had experienced constant neck pain 
since incurring injuries in an automobile accident in 1984.  
He noted that in recent years the pain radiated to the 
occiput and that he had experienced numbness to the right 
arm.  He stated he was currently employed as a barber and 
that the constant standing required for that job was very 
uncomfortable.  The examiner noted the cranial nerves II 
through XII were intact.  There was good finger to nose 
coordination, bilaterally.  Touch and pin prick sensation was 
intact.  Muscle strength was 5/5 to all groups and deep 
tendon reflexes were 2+, throughout.  The diagnoses included 
chronic neck pain.  

VA treatment records dated in June 1999 noted limited left 
cervical spine rotation due to pain and spasm to the left 
trapezius muscle.  Subsequent reports include diagnoses of 
chronic neck strain and cervical degenerative joint disease.  
An October 2000 report noted a mobile cervical spine with no 
peripheral neurological defect.  

Private medical records show an examination in September 2000 
included a diagnosis of chronic cervical dysfunction.  There 
was slight left lateral cervical limitation of motion.  X-
rays revealed mild degenerative changes.

In August 2002, the RO granted entitlement to service 
connection for cervical spondylosis.  A 10 percent rating was 
assigned effective from February 8, 1999.

In his August 2002 notice of disagreement the veteran 
asserted a higher rating was warranted for his cervical spine 
disability.  He stated his belief that his symptoms were 
moderate.  In his February 2003 substantive appeal he claimed 
that a separate rating was warranted for degenerative joint 
disease of the cervical spine.  He stated his limitation of 
motion was in addition to the constant pain and stiffness he 
experienced.

VA treatment records dated in February 2003 noted examination 
revealed a full range of motion of the neck and shoulders.  

At his personal hearing in May 2004 the veteran testified 
that he experienced muscle spasms and an inability to turn 
the neck approximately once every two to three months that 
lasted from two to three days.  He reported that he 
experienced shooting pains to the left shoulder.  He stated 
that his neck problems did not really bother him and that he 
was more affected by his low back disorder.  

Private medical records dated in September 2004 noted the 
veteran's chief complaint was multiple body aches, including 
to the neck.  He complained of numbness and tingling down the 
arms.  Physical examination revealed normal motor sensory and 
deep tendon reflexes.  There was crepitation and pain through 
rotation.  X-rays and magnetic resonance imaging (MRI) 
revealed degenerative disc disease with osteophytes in and 
about the cervical region without herniated disc.  

VA neurology examination in November 2004 noted the veteran 
complained of near constant neck pain since active service 
with pain radiating to the right arm and limitation of 
motion.  He reported flare-ups of pain approximately twice 
per month with increased neck pain and stiffness.  X-rays in 
November 2004 revealed narrowing of the joint space at C3, 
C4, and C5.  The diagnosis was mid-cervical spondylosis with 
uncinate process hypertrophy bilaterally at C4 and C5.  It 
was noted an April 2001 MRI revealed degenerative changes at 
C3-4 through C5-6, without focal disc herniation, and 
moderate right C4-5 foraminal narrowing.  Examination 
revealed 5/5 motor strength in the arms.  Muscle tone was 
normal and pin and light touch sensation were intact.  Deep 
tendon reflexes were 1+ to the bilateral biceps and 2+ to the 
bilateral triceps.  There was percussion tenderness to the 
lower cervical spine and spasm to the left paravertebral 
muscles.  Range of motion of the cervical spine revealed 
flexion to 45 degrees with increased pain, extension to 45 
degrees without increased pain, 20 degrees of right and left 
lateral flexion with increased pain on right lateral flexion, 
and 45 degrees of right and left rotation without increased 
pain.  The diagnoses included chronic neck pain and cervical 
radiculopathy secondary to cervical spondylosis.

On VA examination in April 2005 the veteran complained of 
daily neck pain with pain radiating to the arms and hands.  
He reported limited neck motion, especially on lateral 
flexion and rotation to the left.  He asserted he was losing 
strength in his hands which affected his ability to use the 
tools of his trade.  He noted flare-ups of pain about twice 
per month.  He was not taking any medication for pain, but 
frequently used a TENS unit and local heat on the neck.  
Examination revealed 5/5 motor strength in the arms, except 
5-/5 in the left wrist extensors.  Muscle tone was normal and 
pin and light touch sensation were intact.  Deep tendon 
reflexes were 1+ to the bilateral biceps and 2+ to the 
bilateral triceps.  There was mild percussion tenderness to 
the mid and lower cervical spine.  A left trapezius muscle 
spasm was noted.  Range of motion of the cervical spine 
revealed flexion to 45 degrees with increased lower neck pain 
on full flexion, extension to 30 degrees with increased lower 
neck pain on extension, 30 degrees of right and left lateral 
flexion with increased left-sided neck pain on right lateral 
flexion, 60 degrees of right rotation without increased pain, 
and 45 degrees of left rotation with increased left-sided 
lower neck pain.  Repetitive movements of the neck did not 
increase pain and no incoordination was noted.  The diagnoses 
included chronic neck pain and cervical radiculopathy 
secondary to cervical spondylosis.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.



Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

As a preliminary matter, the Board notes the veteran is 
presently in receipt of a 20 percent disability rating for 
cervical spondylosis with degenerative joint disease under 
the Rating Schedule criteria for degenerative arthritis, 
Diagnostic Code 5010-5242.  The Board also notes that in a 
February 2005 rating decision the RO established service 
connection for right and left upper extremity radiculopathy 
and assigned separate 10 percent disability ratings effective 
from February 8, 1999.  The veteran was notified of these 
determinations, but did not appeal.  A review of the evidence 
of record reveals no indication of severe invertebral disc 
syndrome with recurring attacks and only intermittent relief 
prior to September 23, 2002, nor any incapacitating episodes 
of cervical spine intervertebral disc syndrome as defined by 
the revised regulations on September 23, 2002.  Therefore, 
the Board finds consideration of higher or stated ratings 
under the criteria of Diagnostic Code 5293, including as 
revised, or the renumbered Diagnostic Code 5243 is not 
warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In this case, the evidence demonstrates that prior to 
September 26, 2003, the veteran's service-connected cervical 
spondylosis with degenerative joint disease was manifested by 
no more than moderate cervical spine limitation of motion, 
including as a result of pain and dysfunction.  VA 
examination in April 1999 revealed forward flexion to 30 
degrees, extension to 35 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 30 degrees, left rotation 
to 70 degrees, and right rotation to 70 degrees.  There was 
increased pain over the left trapezius on left rotation of 
the cervical spine.  Private medical examination in September 
2000 revealed slight left lateral cervical limitation of 
motion and mild degenerative changes.  VA treatment records 
in February 2003 noted a full range of motion of the neck and 
shoulders.  There is no probative evidence of severe cervical 
spine limitation of motion, including as a result of pain and 
dysfunction.  Therefore, a rating in excess of 20 percent 
under the applicable rating criteria effective prior to 
September 23, 2002, is not warranted.

The Board finds that the veteran's service-connected cervical 
spondylosis with degenerative joint disease is presently 
manifested by cervical spine forward flexion to 45 degrees 
with increased lower neck pain on full flexion.  There is no 
evidence of cervical spine ankylosis or forward flexion 
limited to 15, including as a result of pain or dysfunction.  
The April 2005 VA examiner noted repetitive movements of the 
neck did not increase pain and that there was no 
incoordination.  Therefore, the Board finds a rating in 
excess of 20 percent under the applicable rating criteria 
effective since September 26, 2003, is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he has 
started having problems that affect his ability to manipulate 
the tools of his trade, the evidence is demonstrative of no 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical spondylosis with degenerative joint disease is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


